Case: 16-15345   Date Filed: 07/28/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15345
                        Non-Argument Calendar
                      ________________________

                       Agency No. A087-578-230



ANGEL ALPIZAR SANCHEZ,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (July 28, 2017)

Before MARCUS, WILLIAM PRYOR, and MARTIN, Circuit Judges.

PER CURIAM:
                  Case: 16-15345       Date Filed: 07/28/2017      Page: 2 of 4


       Angel Alpizar Sanchez petitions this Court for review of the Board of

Immigration Appeals’s (“BIA”) denial of his application for cancellation of

removal under 8 U.S.C. § 1229b(b)(1). After careful consideration, we deny his

petition for review. 1

                                                 I.

       Sanchez is a native and citizen of Mexico. In 1998, he came to the United

States unlawfully. Over a decade later, the Department of Homeland Security

served Sanchez with a Notice to Appear that charged him with removability under

the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1182(a)(6)(A)(i). At a

hearing before an Immigration Judge (“IJ”), Sanchez conceded the charge of

removability but requested cancellation of removal under § 1229b(b)(1). That

statute gives the Attorney General discretion to cancel the removal of an alien who

demonstrates, among other things, that removal would result in “exceptional and

extremely unusual hardship” to a qualifying relative. Id. § 1229b(b)(1)(D); see

Martinez v. U.S. Att’y Gen., 446 F.3d 1219, 1221 (11th Cir. 2006). The IJ denied

his application for cancellation of removal. The IJ found Sanchez failed to show

that his removal would result in “exceptional and extremely unusual hardship” to

his family.




       1
           We also deny Sanchez’s motion for initial en banc hearing.
                                                 2
              Case: 16-15345     Date Filed: 07/28/2017   Page: 3 of 4


      The BIA then affirmed the IJ’s decision. It acknowledged that Sanchez’s

“removal would adversely affect his family,” but found that “the level of hardship

falls short of the exceptional and extremely unusual standard” set out in

§ 1229b(b)(1). Sanchez now petitions for review in this Court.

                                         II.

      Under the INA, this Court does not have jurisdiction to review the BIA’s

denial of discretionary relief in immigration proceedings, including its denial of an

application for cancellation of removal. 8 U.S.C. § 1252(a)(2)(B)(i). In Martinez,

we held that this jurisdictional bar precludes our review of the BIA’s determination

that an applicant has failed to satisfy the “exceptional and extremely unusual

hardship” requirement of § 1229b(b)(1). 446 F.3d at 1222–23. Sanchez

acknowledges our decision in Martinez but argues it was wrongly decided.

However, we are bound by Martinez under our prior panel precedent rule “unless

and until it is overruled by this court en banc or by the Supreme Court.” United

States v. Brown, 342 F.3d 1245, 1246 (11th Cir. 2003). We therefore do not have

jurisdiction to review the BIA’s discretionary determination that Sanchez did not

meet the hardship standard for cancellation of removal. See Martinez, 446 F.3d at

1222–23.

      Despite the jurisdictional bar in § 1252(a)(2)(B), we retain jurisdiction to

review “constitutional claims or questions of law.” 8 U.S.C. § 1252(a)(2)(D).


                                          3
              Case: 16-15345     Date Filed: 07/28/2017    Page: 4 of 4


Sanchez argues the IJ made factual errors that are “sufficiently severe to []

constitute reviewable errors of law.” More specifically, he says the IJ considered

facts outside the record; overlooked Sanchez’s inability to immigrate in the

foreseeable future; and discounted the significance of his wife’s inability to

immigrate in the foreseeable future. However, Sanchez never presented these

arguments to the BIA, and “we lack jurisdiction to consider claims that have not

been raised before the BIA.” Sundar v. INS, 328 F.3d 1320, 1323 (11th Cir.

2003); see also 8 U.S.C. § 1252(d)(1) (“A court may review a final order of

removal only if . . . the alien has exhausted all administrative remedies available to

the alien as of right.”). Therefore, we lack jurisdiction to consider Sanchez’s

purported legal claims.

      PETITION DISMISSED.




                                          4